Citation Nr: 1332874	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  07-12 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In an April 2012 written statement from the Veteran, prior to the certification of the appeal to the Board, the RO received notification from the appellant of his desire to withdraw his appeal for the issues of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee, entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee, entitlement to a compensable rating for bilateral hearing loss, and entitlement to a rating in excess of 10 percent for tinnitus.  Therefore, those issues are not before the Board and will not be addressed in this decision.

The appeal is REMANDED to the RO VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim to reopen his previously denied claim of entitlement to service connection for PTSD and his claim of entitlement to service connection for a low back disability, the Board notes that in his April 2007 VA Form 9 he requested a Travel Board hearing.  He submitted an additional VA Form 9 in September 2012 (in response to the August 2012 supplemental statement of the case) which reflects his desire to have a Board hearing in Washington, DC. 

A July 2013 letter informed the Veteran that his Board hearing was scheduled for September 24, 2013 in Washington, DC.  However, in August 2013 the Veteran submitted a letter stating that traveling to Washington DC would be a hardship and therefore, he wished to have a videoconference hearing instead.  The record does not reflect that the videoconference hearing has been scheduled or held.  Therefore a remand is required in order for such a hearing to be scheduled.  See 38 C.F.R. §§ 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran for a videoconference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




